IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48369

 In the Interest of: John Doe I and John
                               )
 Doe II, Children Under Eighteen (18)
                               )
 Years of Age.                 )
                               )
 STATE OF IDAHO, DEPARTMENT OF )
 HEALTH AND WELFARE,           )                      Filed: January 14, 2021
                               )
      Petitioner-Respondent,   )                      Melanie Gagnepain, Clerk
                               )
 v.                            )                      THIS IS AN UNPUBLISHED
                               )                      OPINION AND SHALL NOT
 JANE DOE (2020-40),           )                      BE CITED AS AUTHORITY
                               )
      Respondent-Appellant.    )
                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Judgment terminating parental rights, affirmed.

       Anthony Geddes, Ada County Public Defender; Karen L. Jennings, Deputy Public
       Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Peter A. Mommer, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jane Doe (2020-40) appeals from the judgment terminating her parental rights. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the two minor children in this action, born in 2018 and 2019. Doe is
intellectually disabled and has substance abuse issues. Intelligence testing indicates that Doe’s
overall thinking and reasoning abilities are lower than 98 percent of others in her age group. Doe’s
low-cognitive function makes her susceptible to influence by others, which has contributed to her
substance abuse issues. In combination, these factors led to the removal of the children from Doe’s
care and the eventual termination of her parental rights.
       Doe’s involvement with the Idaho Department of Health and Welfare arose from a police
investigation. Officers investigating a hit-and-run accident in a hotel parking lot discovered Doe’s
older child at age nine weeks in one of the hotel rooms where Doe and four other adults were using
drugs. There was a baggie of methamphetamine an inch from the child’s hand and a tube for
snorting drugs under his blanket. The child’s diaper bag contained marijuana fragments and a
baby spoon dusted with methamphetamine. When questioned, Doe told officers that the previous
night she had used methamphetamine and that the child had suffered seizures, vomiting, stopped
breathing, and became “wobbly like Jell-O.” Despite believing that the child might die, Doe
simply patted him on the back a few times to revive him. Doe indicated that she did not seek
medical attention for the child out of fear that doing so would result in the discovery of her illegal
activities. Based upon Doe’s drug use in the child’s presence and her failure to seek medical care
for him, officers removed the child from Doe’s care and arrested her for felony injury to a child
and various drug offenses. Doe eventually pled guilty to felony injury to a child, resulting in her
being placed on probation and the entry of a no-contact order between Doe and the child that
allowed Doe only supervised contact with the child “as permitted” by the Department.
       After a shelter care hearing, the magistrate court placed the child into the custody of the
Department and later approved a case plan for Doe. While the child protection action involving
the older child was pending, Doe gave birth to the younger child who is the second subject of this
case. The Department filed an amended petition under the Child Protection Act to include the
younger child. The magistrate court placed the younger child into the Department’s custody and
approved an updated case plan. Ultimately, the Department petitioned to terminate Doe’s parental
rights. After finding clear and convincing evidence that Doe neglected the children and that
termination is in the children’s best interests, the magistrate court terminated Doe’s parental
rights.1 Doe appeals.




1
       The magistrate court also terminated the parental rights of the older child’s father. That
decision is not at issue in this appeal. The younger child’s father remains unidentified.
                                                  II.
                                             ANALYSIS
          Doe argues that the magistrate court erred in terminating her parental rights because the
Department’s reunification efforts were inadequate in light of her intellectual disability. The
Department responds that Doe waived this argument by failing to identify a specific error by the
magistrate court, cite pertinent portions of the record, or support her position with relevant legal
authority. We hold that Doe has failed to show error in the magistrate court’s termination decision.
          To obtain review of an issue on appeal, appellants must identify the issue in their initial
brief and provide supporting arguments along with citations to relevant legal authority. See
I.A.R. 35; Idaho Dep't of Health & Welfare v. Doe, 152 Idaho 263, 267, 270 P.3d 1048, 1052
(2012). Assertions of error that are not stated with particularity and supported with relevant legal
authority are too indefinite for consideration. See I.A.R. 35(a)(6); In re Doe, 166 Idaho 720, 727,
462 P.3d 1184, 1191 (Ct. App. 2020). General attacks on the findings and conclusions of a trial
court that lack reference to specific evidentiary or legal errors are insufficient to preserve an issue.
See Doe, 166 Idaho at 727, 462 P.3d at 1191. In short, a party waives an issue on appeal if either
argument or authority is lacking. In re Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247
(2018).
          At the conclusion of the termination hearing, the magistrate court found that more than
twenty-three months had elapsed since the removal of the older child from Doe’s care and that
Doe failed to comply with her case plan and remained unable to recognize safety concerns or
provide basic parenting for the children throughout that period. For example, Doe relapsed on
marijuana within months of the termination hearing, remained unable to recognize cues from the
children regarding hunger and discomfort, and could not even properly prepare a bottle. The
magistrate court acknowledged Doe’s love for her children and desire to parent them. However,
despite this and the “extra lengths” taken by the Department over twenty-three months to reunify
Doe with the children, Doe was unable to overcome her substance abuse issues and intellectual
disabilities to improve her parenting. Consequently, the magistrate court found that Doe had
neglected the children2 and that termination is in the children’s best interests.


2
        The magistrate court found that Doe neglected the older child under I.C. § 16-2002(3)(b)
by failing to comply with the case plan while the child was in the Department’s custody for fifteen
of the previous twenty-two months and I.C. § 16-2002(3)(a) by leaving him without proper
       Doe’s opening (and only) appellate brief identifies no specific error in the magistrate
court’s evidentiary rulings, nor a particularized flaw in a factual finding or legal conclusion
supporting the decision to terminate her parental rights. Neither does Doe dispute that her conduct
and omissions in this case constitute neglect under the relevant statutory definitions. Rather, Doe
challenges the magistrate court’s termination decision with a vague assertion that the Department’s
reunification efforts were inadequate due to her intellectual disabilities. Doe implies that the
Department’s reunification efforts provided her “no hope for reunification within the time
allowed.” However, Doe neither describes the reunification efforts she actually received nor where
she objected to them as inadequate in the proceedings below. Even on appeal, Doe has not
specified how the Department’s reunification efforts were insufficient, nor what additional efforts
she contends were necessary--other than a conclusory assertion that this case called for more than
the “usual services.” Conclusory allegations and assertions of fact, without citation to the record
below, are not sufficient to support an argument on appeal. I.A.R. 35(a)(6); Doe, 166 Idaho at
727, 462 P.3d at 1191. We will not search the record for error. Idaho Dep’t of Health & Welfare
v. Doe, 150 Idaho 103, 113, 244 P.3d 247, 257 (Ct. App. 2010). Accordingly, we will not scour
the record in an attempt to discern where or how Doe believes the Department’s reunification
efforts came up short.
       Moreover, even if this Court assumed the Department’s reunification efforts were
inadequate, Doe’s arguments would still not be considered. Doe’s opening brief cites no legal
authority to support her argument that the allegedly inadequate reunification efforts in her child-
protection case are relevant in her termination proceeding. Indeed, the law in Idaho is to the
contrary. See In re Doe I, 164 Idaho 883, 890, 436 P.3d 1232, 1239 (2019) (observing that a trial
court’s findings regarding the reasonableness of the Department’s reunification efforts are
irrelevant in termination proceedings).      Nor does Doe cite legal authority establishing her
intellectual disability as a defense to the magistrate court’s neglect findings. This precludes further
consideration of the issue. See In re Doe I, 166 Idaho 79, 83-84, 454 P.3d 1162, 1166-67 (2019).
We will not construct and support Doe’s arguments for her. Doe’s failure to cite supporting
authority in her appellate brief precludes consideration of the merits of her arguments. See id.


parental care and control. With regard to the younger child, the magistrate court found that Doe
committed neglect only under I.C. § 16-2002(3)(a) by leaving the younger child without proper
parental care and control.
                                              III.
                                       CONCLUSION
       Doe neither identified a specific error by the magistrate court nor cited relevant legal
authority to support her arguments on appeal. Consequently, we will not consider the merits of
Doe’s argument that the magistrate court erred by terminating her parental rights because the
Department’s reunification efforts were inadequate in light of her intellectual disability.
Accordingly, the judgment terminating Doe’s parental rights is affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.